DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3, 6-8, 10-13, 15-17 and 20-25 in the reply filed on December 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2019 and January 5, 2021 have been considered by the examiner. An initialed copy of each IDS is included with this Office Action.

Drawings
The drawings are objected to because:
a.	text in Figures 1B, 2, 4-9B and 11A-18 do not measure at least 0.32 cm (1/8 inch) in height thereby failing to comply with 37 CFR 1.84(p)(3); and
b.	the view numbers of Figures 1B-3 and 10-13E are not larger than the numbers used for reference characters thereby failing to comply with 37 CFR 1.84(u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes a phrase which can be implied (see “The disclosure is related to” on line 1). Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
on page 6, line 5, “9A, 9B” should be “9A and 9B”;
on page 6, lines 18, 20 and 22, the semi-colon should be a period;
on page 15, line 6, “mate” should be “mates”;
on page 17, line 26, “the each antenna panel” is grammatically awkward;
on page 18, line 4, “antennal” should be “antenna”;
on page 21, line 4-9, the Examiner suggests using a semi-colon to separate the indicators included in “beam state indication” for clarification. For example, on line 6, replacing the comma after “beam)” with a semi-colon;
on page 26, the acronym “CSI” on lines 14-26 is not defined;
on page 37, line 25 - page 38, line 1, “the processing circuitry 4112 described in Figure 1” is inconsistent with the description and the drawings since “processing circuitry 4112” is neither described nor shown in Figures 1A and 1B;
on page 40, line 19, “the processing circuitry 4212 described in Figure 1” is inconsistent with the description and the drawings since “processing circuitry 4212” is neither described nor shown in Figures 1A and 1B; and
on page 43, line 8, “the processing circuitry 4212 described in Figure 1” is inconsistent with the description and the drawings since “processing circuitry 4212” is neither described nor shown in Figures 1A and 1B.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
a.	in claim 1, line 2, there should be colon after “control to”;
b.	in claim 1, line 4, “a” should be inserted before “beam state indication”;
c.	in claim 2, line 1, “antennal” should be “antenna”;
d.	in claim 3, “wherein one of the following” is grammatically awkward;
e.	in claim 3, “antennal” on lines 2, 4, 5, 6, 7, 9 and 11 should be “antenna”;
f.	in claim 11, line 6, “a” should be inserted before “channel indication”;

h.	in claim 20, line 2, there should be colon after “control to”;
i.	in claim 20, line 5, “a” should be inserted before “beam state indication”;
j.	in claim 21, line 2, “antennal” should be “antenna”; and
k.	in claim 22, “antennal” on lines 3, 4 and 5 should be “antenna.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-13, 15-17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, it is unclear how the “one or more beams” relates to the “one or more groups of antenna panels.” For example, does each group of antenna panels transmit the same “one or more beams”? Or does each group of antenna panels transmit different beams from the “one or more beams”?
In claim 3, it is unclear how “one of the following” limitations relate to the processing circuit or the steps controlled by the processing circuitry of claim 1. For 
With regard to claim 3, it is also unclear how “one group of antenna panels” (e.g. on lines 2-3, 7 and 10) relate to the “one or more groups of antenna panels” in claim 1, line 3 and/or “a group of antenna panels comprising…” in claim 1, lines 6-7. For example, is the “group of antenna panels” in claim 3 referring to one or all of the “one or more groups of antenna panels” in claim 1, line 3? Or does it correspond to the “group of antenna panels” in claim 1, lines 6-7?
With regard to claim 6, it is unclear how the beam transmission through “one antenna port” relates to the beam transmission via “one or more groups of antenna panels” in claim 1, line 3. For example, how is the antenna port related to the “one or more groups of antenna panels”? 
With regard to claim 13, it is unclear how the beam transmission through “multiple antenna ports” on line 5 relates to the beam transmission via “one or more groups of antenna panels” in claim 1, line 3. For example, how are the “multiple antenna ports” related to the “one or more groups of antenna panels,” i.e. does the multiple antenna ports correspond to the one or more groups of antenna panels in some way?
With regard to claim 15, “at least two target communication apparatus” in lines 3-4 is inconsistent with “a target communication apparatus” in claim 1, lines 4-5. It is unclear how the steps by the processor for one target communication device relates to the steps for multiple target communication apparatus since claim 1 recites receiving beam state indication from only one target communication apparatus.
With regard to claim 20, it is unclear how the “one or more beams” relates to the “one or more groups of antenna panels” on lines 3-4. For example, are the same “one or more beams” transmitted by each group of antenna panels? Or are respective beams of the “one or more beams” transmitted via a different group of antenna panels?
Claim 23 recites the limitation “the one or more antenna panels to serve the target communication apparatus” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim since the claim does not recite antenna panels to serve the target communication device. The Examiner suggests changing “the target communication apparatus” on line 2 should be “the electronic device” in accordance with claim 20, lines 7-9.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 17 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benjebbour et al. (US Publication No. 2017/0238297 A1).
With regard to claim 1, Benjebbour et al. discloses the claimed invention including an electronic device for wireless communication (see SeNB in FIG. 20) comprising processing circuitry (see 240 in FIG. 20 and paragraphs [0101]-[0102]) configured to perform control to: 
a.	transmit one or more beams (Bm) via one or more groups of antenna panels (see FIGs. 10, 11, 16 and 17; and paragraphs [0090] and [0092] wherein “antenna group pattern” reads on a “group of antenna panels” in claim and “antenna group” reads on “antenna panels” in claim);
b.	receive beam state indication of one or more beams (see paragraph [0093] wherein the “CQIs of reference signals” correspond to “beam state indication”); and 
c.	determine one or more antenna panel in a group of antenna panels comprising an antenna panel corresponding to the beam state indication (see paragraphs [0085] and [0095]).
With regard to claim 7, Benjebbour et al. discloses the claimed invention including the one or more panels comprise at least other antenna panel in the group of antenna panels that is different from the antenna panel corresponding to the beam state 
With regard to claim 17, Benjebbour et al. discloses the claimed invention including the beam state indication (via CQI) comprises indication of one or more optimal beams and wherein the one or more antenna panels are determined in a group of antenna panels comprising antenna panels corresponding to the one or more optimal beams. (See abstract and paragraphs [0085], [0093] and [0095])
With regard to claim 20, Benjebbour et al. discloses the claimed invention including an electronic device for wireless communication (see UE in FIG. 21) comprising processing circuitry (see 330 in FIG. 21 and paragraphs [0103]-[0104]) configured to perform control to: 
a.	receive one or more beams via one or more groups of antenna panels (see FIGs. 10, 11 and 17; and paragraphs [0090] and [0092] wherein “antenna group pattern” reads on a “group of antenna panels” in claim and “antenna group” reads on “antenna panels” in claim); and
b.	transmit beam state indication of one or more beams (see paragraph [0093] wherein the “CQIs of reference signals” correspond to “beam state indication”).
Since the “wherein” clause on lines 7-9 relates to the functionality of the target communication apparatus and does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)
Similarly, with regard to claims 21-23, Benjebbour et al. discloses the claimed invention. The “wherein” clause in each of the claims does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)

Claims 1, 8 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US Publication No. 2019/0028167 A1).
With regard to claim 1, Chang et al. discloses the claimed invention including an electronic device for wireless communication (see 101 in FIG. 1; 700 in FIG. 7 or eNB in paragraph [0047]) comprising processing circuitry (see 102 in FIG. 1; 704 in FIG. 7 or paragraph [0047]) configured to perform control to: 
a.	transmit one or more beams via one group of antenna panels (see 601 in FIG. 6; paragraphs [0019] and [0042]; and transmission antenna panels in paragraph [0023]); 
b.	receive beam state indication of one or more beams (see 602 in FIG. 6; and paragraphs [0020] and [0042]); and 
c.	determine one or more antenna panel in a group of antenna panels comprising an antenna panel corresponding to the beam state indication (see 603 in FIG. 6 and paragraphs [0023] and [0044]).
With regard to claim 8, Chang et al. discloses the claimed invention including setting antenna ports associated with one or more panels serving the target 
With regard to claim 20, Chang et al. discloses the claimed invention including an electronic device for wireless communication (see 201 in FIG. 1; 700 in FIG. 7 or UE in paragraph [0047]) comprising processing circuitry (see 203 in FIG. 1; 704 in FIG. 7 or paragraph [0047]) configured to perform control to: 
a.	receive one or more beams via one or more groups of antenna panels (see 501 in FIG. 5; and paragraphs [0024], [0025] and [0038]); and
b.	transmit beam state indication of one or more beams (see “BRS-RP” in paragraphs [0025] and [0040], [0041]).
Since the “wherein” clause on lines 7-9 relates to the functionality of the target communication apparatus and does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)
Similarly, with regard to claims 21-23, Chang et al. discloses the claimed invention. The “wherein” clause in each of the claims does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)

Claims 1, 13 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US Publication No. 2013/0301454 A1 cited in the IDS filed January 5, 2020). 
With regard to claim 1, Seol et al. discloses the claimed invention including an electronic device for wireless communication (see FIGs. 2, 3A and 4) comprising processing circuitry (see paragraph [0142]) configured to perform control to: 
a.	transmit one or more beams via one group of antenna panels (see FIGs. 2 and 3A wherein the antenna arrays form a group; and paragraph [0074]); 
b.	receive beam state indication of one or more beams (see description of step 616 in paragraph [0079]); and 
c.	determine one or more antenna panel in a group of antenna panels comprising an antenna panel corresponding to the beam state indication (see description of step 618 in paragraph [0079]).
With regard to claim 13, Seol et al. discloses the claimed invention including determining a transmission scheme (see “MIMO mode” in scheduling procedure of FIG. 8 and paragraph [0110]) based on the beam state indication (see paragraph [0085] wherein the beamforming scheduling is based on the feedback information). 
With regard to claim 20, Seol et al. discloses the claimed invention including an electronic device for wireless communication (see FIGs. 3B and 4) comprising processing circuitry (see paragraph [0142]) configured to perform control to: 
a.	receive, from a target communication device, one or more beams via one or more groups of antenna panels (see FIGs. 2 and 3A wherein the antenna arrays form a group; and paragraph [0074]); and

Since the “wherein” clause on lines 7-9 relates to the functionality of the target communication apparatus and does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)
Similarly, with regard to claims 21-23, Seol et al. discloses the claimed invention. The “wherein” clause in each of the claims does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. Benjebbour et al. discloses the claimed invention except for each group of antenna panels comprising one or more antenna panel capable of performing coherent transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each group of antenna panels comprising one or more antenna panels to be capable of performing coherent transmission in order to maximum signal power from the one or more panels to the receiver. Furthermore, whether transmission is coherent or non-coherent is based on system/network configuration.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (‘167). Chang et al. (‘167) discloses the claimed invention except for each group of antenna panels comprising one or more antenna panel capable of performing coherent transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the group of antenna panels in Chang et al. (‘167) to comprise one or more antenna panels capable of performing coherent transmission in order to maximum signal power from the one or more panels to the receiver. Furthermore, whether transmission is coherent or non-coherent is based on system/network configuration.

Claims 3, 6, 8, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. as applied to claim 1 above, and further in view of Cheng et al. (US Publication No. 10,382,115 B2). In light of the rejection of claims 3 and 6 under 35 U.S.C. 112(b) above, claim 3 is interpreted directed to a group of antenna panels able to performing beam scanning.
With regard to claim 3, Benjebbour et al. discloses the claimed invention except for the antenna groups (AG) being able to perform beam scanning. Since Cheng et al. discloses using an antenna array (i.e. “antenna group” in Benjebbour et al.) for beam scanning (see FIG. 3 and column 5, lines 42-63), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the antenna groups in Benjebbour et al. to be able to perform beam scanning to optimize communication between the SeNB and UE.
With regard to claim 6, Benjebbour et al. in view of Cheng et al. discloses the claimed invention including transmitting each beam through one antenna port. (See Cheng et al., column 1, lines 31-33)
With regard to claim 8, Benjebbour et al. discloses the claimed invention except for setting antenna ports associated with one or more antenna panels serving the target communication apparatus as antenna ports serving the target communication apparatus. Since Cheng et al. discloses associating antenna ports with antenna panels (see FIGs. 4 and 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set antenna ports associated with one 
With regard to claim 10, Benjebbour et al. in view of Cheng et al. discloses the claimed invention including transmitting port information of antenna ports to the target communication apparatus. (See Cheng et al., column 7, lines 17-20) 
With regard to claim 24, Benjebbour et al. discloses the claimed invention except for receiving port information of antenna ports to the target communication apparatus. Cheng et al. discloses transmitting configuration of transmit antenna ports to the target communication apparatus. (See Cheng et al., column 7, lines 17-20) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for SeNB in Benjebbour et al. to transmit the port information as taught by Cheng et al. to facilitate communications whereby it is inherent that the UE will receive the information.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (a) Chang et al. (‘167) or (b) Benjebbour et al. in view of Cheng et al., as applied to claim 8 above, and further in view of Wei (US Patent No. 9,497,002 B2). 
With regard to claim 11, the references as applied to claim 8 above disclose the claimed invention except for transmitting a reference signal to the target communication apparatus via the one or more antenna panels through the antenna ports and receiving a channel indication determined based on the reference signal. In FIG. 12, Wei discloses the operation of a BS wherein the BS determines beam/antenna configuration for transmission between a BS and UE (see 1202 and 1204) before the BS transmits a 
With regard to claim 12, the references as applied to claim 8 in view of Wei discloses the claimed invention including determining a transmission scheme based on the channel indication (i.e. CQI). (See Wei, column 5, lines 25-30 wherein “modulation and coding schemes” correspond to “transmission scheme”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. or Chang et al. (‘167), as applied to claim 1 above, and further in view of Chang et al. (US Patent No. 10,511,370 B2). Benjebbour et al. or Chang et al. (‘167) discloses the claimed invention except for the processing circuitry configured to transmit beam configuration information as recited. Chang et al. (‘370) discloses transmitting beam configuration information. (See 321 in FIG. 3) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang et al. (‘370) with that of Benjebbour et al. or Chang et al. (‘167) in order to have greater flexibility over beam transmission while enabling/facilitating beam processing by the receiver. Furthermore, although Benjebbour et al. or Chang et al. (‘167) in view of Chang et al. (‘370) does not specify .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. in view of Cheng et al., as applied to claim 24 above, and further in view of Wei. Benjebbour et al. in view of Cheng et al. disclose the claimed invention except for receiving a reference signal from the target communication apparatus via the one or more antenna panels through the antenna ports and transmitting a channel indication determined based on the reference signal. In FIG. 11, Wei discloses the operation of a UE wherein the beam/antenna configuration for transmission between a BS and UE is determined (see 1102-1106) before the UE receives a second reference signal (see 1108 and column 11, lines 20-24) using the determined configuration and transmits a channel indication (see “channel feedback” in 1110 and “CQI” in column 11, lines 29-31). Since the steps in the Benjebbour et al. in view of Cheng et al. applied to claim 24 are comparable to a “first stage” including 1102-1106 in FIG. 11 of Wei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the “second stage” of Wei to the device disclosed by Benjebbour et al. in view of Cheng et al. to yield predictable results.

Conclusion
Please note that although the Examiner has cited specific figures, paragraph numbers and/or column and line numbers in the references that read on the claim limitations, other portions in the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-




/BETSY DEPPE/Primary Examiner, Art Unit 2633